MEMORANDUM **
After adverse summary judgment and failing to timely appeal, Jacob Melek filed a Fed.R.Civ.P. 60(b) motion to vacate judgment in his civil rights action alleging that Wells Fargo Bank refused to cash his checks because he is Jewish and foreign-born. He timely appeals pro se the district court’s order denying him of Rule 60Q3) relief. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Laurino v. Syringa Gen. Hosp., 279 F.3d 750, 753 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion in denying Melek’s motion because Melek failed to produce any evidence that defendants committed fraud, misrepresentation, or other misconduct that would justify relief. See Fed.R.Civ.P. 60(b); Backlund v. Barnhart, 778 F.2d 1386, 1389 (9th Cir.1985); Magnuson v. Baker, 911 F.2d 330, 335 n. 12 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.